        Case 3:20-cv-00139-SDD-EWD           Document 35     08/07/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


WILLIAMS
                                                                       CIVIL ACTION

VERSUS
                                                                       20-139-SDD-EWD

AMERICAN COMMERCIAL
LINES, INC., ET AL.


                                          RULING

        The Court has carefully considered the Complaint1 filed by the Plaintiff, the record,

the law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes, dated July 23, 2020, to which an objection3 was

filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Complaint is hereby DISMISSED WITHOUT PREJUDICE,

for lack of subject matter jurisdiction on the Court’s own motion, and the Motions to

Dismiss or for a More Definite Statement filed by certain defendants (Rec. Docs. 12, 18

and 22), are hereby GRANTED.

        IT IS FURTHER ORDERED that Plaintiff is granted leave to amend his Complaint.




1
  Rec. Doc. 1.
2
  Rec. Doc. 26.
3
  Rec. Doc. 34.
       Case 3:20-cv-00139-SDD-EWD        Document 35     08/07/20 Page 2 of 2




      IT IS FURTHER ORDERED that any remaining pending motions (Rec. Docs. 15

and 19) are hereby DENIED without prejudice to re-urging, if necessary.

      Signed in Baton Rouge, Louisiana on August 7, 2020.




                                  SCHIEF JUDGE SHELLY D. DICK
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
